429 F.2d 1322
Myron Gerald HINDS, Appellant,v.UNITED STATES of America, Appellee.
No. 24662.
United States Court of Appeals, Ninth Circuit.
July 17, 1970.
Rehearing Denied September 10, 1970.

Myron Gerald Hinds, in pro. per.
Richard K. Burke, U. S. Atty., Phoenix, Ariz., for appellee.
Before CHAMBERS and MERRILL, Circuit Judges, and BYRNE,* District Judge.
PER CURIAM.


1
Hinds is presently serving consecutive sentences in the United States Penitentiary, Leavenworth, Kansas, having been sentenced by the District Court of Arizona on his plea of guilty of breaking into a United States Post Office and a guilty plea to a separate indictment charging escape from custody.


2
This appeal is from the district court's denial of appellant's motion pursuant to 28 U.S.C. 2255. In his motion, Hinds alleged that at the time of plea, the court failed to advise him of the consequences of his plea in that it "did not inform him of the possibility of consecutive sentences."


3
A judge is not required to inform a defendant prior to his plea, of the sentence he is to receive in the event he pleads guilty. It would be improper to do so. Here the court advised the defendant of the maximum sentences applicable to each charge. He was, therefore, effectively advised of the consequences of pleading guilty to each charge as required by Rule 11 of the Federal Rules of Criminal Procedure.


4
The appellant claims he is a narcotic addict and for this reason was mentally incompetent at the time of arraignment and plea. We agree with the district court that there is no merit to this contention. See Sanchez v. United States, 401 F.2d 771 (CA 5, 1968).


5
Affirmed.



Notes:


*
 Honorable William M. Byrne, United States Senior District Judge, Central District of California, sitting by designation